Judgment and order affirmed, with costs. All concur, except Crosby, P. J., who dissents and votes for reversal and for granting a new trial on the following grounds: (1) That the finding that defendant ever furnished the ladder to plaintiff is against the weight of the evidence. (2) That the plaintiff was an independent contractor and owed plaintiff only the duty not to furnish him a ladder known to defendant to be defective (it being a gratuitous bailment). (3) That there was error in the charge that defendant owed any higher duty. (The judgment is for plaintiff in a negligence action. The order denies defendant’s motion to set aside the verdict and for a directed verdict.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and MeCurn, JJ.